Citation Nr: 1440214	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to the low back disability.

3.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was later transferred to the RO in Los Angeles, California.

In August 2012, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional medical evidence, with a waiver of RO initial consideration.

The evidence here raises a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See August 2011 VA examination.  The claim is deemed part and parcel with the increased rating issue, and no further action is required for the Board to take jurisdiction.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a left hip disability, claimed as secondary to the low back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability has been productive of flexion of no worse than 30 degrees; ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent a notice letter to the Veteran in December 2006 providing him notice before adjudication of his claim, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The information and evidence that have been associated with the claims file include private and VA treatment records, VA examination reports, service treatment records (STRs), and testimony from the Veteran and his spouse.  All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2007, August 2011, and January 2013 in relation to his claim.  These examinations addressed the pertinent criteria, and there is no indication that they are inadequate for rating purposes.  

The Board's October 2012 remand was for the purpose of affording the Veteran another VA examination in order to assess the current severity of his cervical spine disability.  A review of the record shows that the VA has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Disability Evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are assignable during the course of the appeal for an increased rating in order to account for changes in the level of disability.  Hart v. Shinseki, 23 Vet. App. 9 (2009)

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine

The Veteran's cervical spine disability has been rated under Diagnostic Code 5237, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
	
The General Rating Formula for Diseases and Injuries of the Spine provides 
a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the cervical spine are flexion from 0 degrees to 45 degrees, extension from 0 degrees to 45 degrees, lateral flexion 0 degrees to 45 degrees bilaterally, and lateral rotation from 0 degrees to 80 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the cervical spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5. 

III. Factual Background and Analysis

VA treatment records show complaints of chronic neck pain.  See e.g., VA Treatment record, dated November 30, 2007.  

The Veteran reported on VA examination in January 2007 that he experienced constant neck pain going down to the low back and legs.  He described the pain as sharp and aching with severity of 5/10 to 7/10.  Onset would occur without precipitation, with cold weather or which physical activity.  The Veteran described functional impairment as being unable to look in an upward direction for an extended period of time and being unable to work in the past three years.  

Examination of the cervical spine revealed absence of radiation pain on movement.  There was no muscle spasm or tenderness.  There was no ankylosis.  Ranges of motion (ROM) of the cervical spine were recorded as forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees, and right and left rotation of 60/80 degrees bilaterally.  There was no objective evidence of pain, fatigue, weakness, lack of endurance or incoordination. 

After repetitive-use testing, there was an additional 10 degrees limitation of motion of all the range of motions described above, with pain, fatigue, weakness, lack of endurance, and incoordination.  

Inspection of the spine revealed normal position of the head and normal curvature of the spine with symmetry in appearance and symmetry of spinal motion.  There was no evidence of intervertebral disk syndrome with nerve root involvement.  There was no bowel, bladder, or erectile dysfunction.  Sensory, motor strength, and deep tendon reflexes were all normal in the upper extremities, bilaterally.  There was no evidence of limitation of standing or walking and the Veteran did not require an assistive device.  

A diagnosis of spondylosis of the cervical spine with degenerative disk disease was confirmed.  

On VA examination in August 2011, the Veteran described experiencing constant severe pain in his neck, which traveled down the spine and both arms.  The pain was exacerbated by physical activity.  During flare-ups he experienced functional impairment described as unable to drive, lift, or carry any objects.  There was also limitation of motion of the neck which was described as difficulty turning his head from side to side and being unable to look in an upward direction.  

He reported experiencing limitation in walking because of his spine condition.  He stated on average it would take 20 minutes to walk 500 feet.  He also reported experiencing stiffness, spasms and numbness.  He reported weakness of the spine, leg, and foot.  He denied experiencing fatigue, decreased motion, paresthesia, bowel or bladder problems, or erectile dysfunction.  He denied being hospitalized or having any surgery for his cervical spinal condition.  He denied incapacitation in the past 12 months.  He reported that he had been disabled due to his neck and back since 2003.  

Upon examination of the cervical spine, there was no evidence of weakness, loss of tone and atrophy of the limbs.  There was evidence or radiating pain on movement described as bilateral shoulders.  There was also evidence of muscle spasms described as posterior neck area.  Examination also revealed tenderness and guarding described as posterior neck area.  Range of motion of the cervical spine were recorded as flexion to 45 degrees, with objective evidence of pain at 30 degrees; extension to 30 degrees; right and left flexion to 45 degrees, and right and left rotation to 45 degrees bilaterally.  

After repetitive-use testing there was an additional 15 degrees of limitation of forward flexion.  ROM limitation was manifested by pain, fatigue, weakness, lack of endurance.  There was no evidence of incoordination.  Neurological examination of the cervical spine revealed no motor weakness, no pathologic reflexes and normal cutaneous reflexes.  Sensory deficits were noted in C5, C6, C7, and C8.  It was also noted that the Veteran has intervertebral disc syndrome (IVDS). 

A March 2012 MRI of the cervical spine documented multilevel degenerative and discogenic disease with associated neural foraminal and spinal canal narrowing.   

The Veteran reported experiencing muscle spasms at the August 2012 Hearing.  See Hearing Transcript, p. 21.  

On examination in January 2013, the Veteran described decreased range of motion, and dull to sharp non-radiating pain.  He denied numbness, tingling, weakness, or flare-ups.  Range of motion testing recorded forward flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion following repetitive-use testing.  Functional impairment was manifested by less movement than normal and pain on movement. 

The examiner noted there was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  However, there was no evidence of guarding or muscle spasms.  Muscle strength testing and deep tendon reflexes were normal.  There was no muscle atrophy.  There was no evidence of radiculopathy or other neurologic abnormalities.  

Imaging studies documented degenerative joint disease of the cervical spine and a diagnosis of cervical strain was provided.  The examiner noted the Veteran's cervical spine disability would impact his ability to work in that he would be limited in overhead lifting.  

Analysis

The Board finds that for the entire appellate period, the Veteran's cervical spine symptoms most nearly approximate the criteria for the current 20 percent evaluation and no more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The January 2007, August 2011, and January 2013 VA examinations show forward flexion has been limited to no worse than 30 degrees.  Id.  The next higher rating of 30 percent requires forward flexion limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Because the Veteran has at least some movement of the cervical spine, favorable ankylosis is not demonstrated.  Furthermore, the 20 percent evaluation also contemplates the reported muscle spasms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The evidence of record also does not show that the Veteran's mid back musculoskeletal strain causes a level of functional loss greater than that already contemplated by the assigned evaluations.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion of the cervical spine, the extent to which the range of motion is additionally limited would not merit greater than a 20 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a , General Rating Formula.  The Veteran's reports of neck pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.

The Board additionally notes that the record fails to show incapacitating episodes, so evaluation under Diagnostic Code 5243 for Intervertebral Disc Syndrome is not warranted.  38 C.F.R. § 4.71a.  Further, review of the Veteran's medical history does not reflect a directive of bed rest based on orders of a physician.  Id. Therefore, a rating greater than assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

IV. Extraschedular Consideration 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected cervical spine disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 20 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected cervical spine disability, is denied.


REMAND

The January 2013 VA examiner determined the Veteran's low back disability was not related to active service.  The examiner noted that there was no evidence of treatment for a low back disability in or proximate to service.  The examiner further noted that there was no evidence of treatment shown for a low back disability until 2003.  Review of the record, however, shows that the Veteran complained of low back pain on a July 1979 VA examination.  Additionally, a December 1986 private treatment record shows treatment for low back pain.  As it does not appear the examiner considered these records, the examination report is inadequate and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2013).

The issue of entitlement to service connection for a left hip disability, claimed as secondary to the low back disability, is inextricably intertwined with the claim of service connection for a low back disability being remanded.  Thus the Board will defer consideration of the appeal with regard to entitlement to service connection for a left hip disability, claimed as secondary to the low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Veteran reported at the August 2011 VA examination that he stopped working in 2003 due to his cervical spine and low back disabilities.  The January 2013 VA examiner also noted that the Veteran's cervical spine disability impacted his ability to work.   Entitlement to total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran's statements and examiner's findings are sufficient to raise the issue of entitlement to TDIU and further development is needed.  Roberson v. Principi, 251 F.3d at 1378.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Forward the claims file to the January 2013 VA examiner for the purposes of providing an addendum opinion as to the etiology of the Veteran's low back disability.  

The examiner should consider evidence of complaints and treatment for low back pain more proximate to service, to include the July 1979 VA examination and the December 1986 private treatment record.  The examiner should then provide an opinion as to whether the Veteran's low back disability was at least as likely as not the result of active duty service.  

The examiner should also provide an opinion as to whether the Veteran's cervical spine disability has rendered him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

A complete rationale for all opinions given must be provided.  If it is determined that another VA examination in necessary, one should be scheduled.  

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


